SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 4, 2013 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR l5(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-28784 HOT TOPIC, INC. (Exact name of registrant as specified in its charter) CALIFORNIA 77-0198182 (State of incorporation) (IRS Employer Identification No.) 18, CITY OF INDUSTRY, CA (Address of principal executive offices) (Zip Code) (626) 839-4681 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:May 22, 2013– 40,756,274 shares of common stock, no par value. 1 HOT TOPIC, INC. INDEX TO FORM 10-Q Page No. PART I.FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements (Unaudited) Consolidated Statements of Income and Comprehensive Income for the three months ended May 4, 2013 and April 28, 2012 3 Consolidated Balance Sheets – May 4, 2013 and February 2, 2013 4 Consolidated Statements of Cash Flows for the three months ended May 4, 2013 and April 28, 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 32 PART II.OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 6. Exhibits 44 SIGNATURES 45 2 PART I. FINANCIAL INFORMATION Item 1.Condensed Consolidated Financial Statements Hot Topic, Inc. and Subsidiaries Consolidated Statements of Income and Comprehensive Income (In thousands, except per share amounts) (Unaudited) Three Months Ended May 4, April 28, Net sales $ $ Cost of goods sold, including buying, distribution and occupancy costs Gross margin Selling, general and administrative expenses Income from operations Interest and other income, net (5
